DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.  Claim2 1 and 3 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1 and 3 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 03/23/2021 have been fully considered but they are not persuasive.
In light of applicant’s arguments, the objection to the drawings is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.
. 

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US Pub. 20190138710 A1).

Regarding claim 16, Smith discloses a method of recovering a passcode using a device (abstract)
comprising a set of wearables (Fig. 1, claim 9- fitted with a bracket that allows the apparatus to be affixed to a chain or similar securing means to prevent accidental loss), each wearable including a plurality of index symbols and a plurality of output symbols, each index symbol associated to one of the output symbols (claim 1- each of the wheels has a plurality of segments and is labeled with a selection of N characters, such that when one or more of the wheels are rotated to create a longitudinal line of characters across one of the plurality of segments of the wheels as a master password, then N-1 additional, unique password pairs are created along parallel lines of remaining segments of the plurality of segments of the wheels), 
the method comprising: a) recalling a memory string including a sequence of recalled symbols (para. 10- A user would devise an easy-to-remember master password (e.g., by using alternating "brown" and "yellow" characters, perhaps chosen based on a favorite sports team's colors or the color of the coat of a favorite pet)); 
b) selecting a recalled symbol of the sequence of recalled symbols; 
c) for each selected recalled symbol: i. selecting a wearable of the set of wearables; ii. locating the index symbol of the selected wearable corresponding to the selected recalled symbol (para. 10- The array of wheels would be rotated to reveal the master password. Once aligned with the master password); iii. determining the (para. 10- Once aligned with the master password, parallel lines of text would comprise 28 additional complex passwords for use of not less than eight characters in length, 14-each by reading on the parallel lines left to right and then right to left);
d) repeating steps b) and c) for each recalled symbol of the sequence of the recalled symbols (para. 10); 
e) translating each output symbol of the password string to a natural language character string; and f) concatenating each translated character string to recover the passcode. (claim 1- when one or more of the wheels are rotated to create a longitudinal line of characters across one of the plurality of segments of the wheels as a master password, then N-1 additional, unique password pairs are created along parallel lines of remaining segments of the plurality of segments of the wheels)

Regarding claim 17, Smith discloses the method of claim 16, wherein the set of wearables include a first wearable and a second wearable, the first wearable having an alignment surface, the second wearable having a receiving surface, the alignment surface configured to engage the receiving surface, wherein the method further comprises engaging the alignment surface to the receiving surface. (Fig. 3)

Regarding claim 18, Smith discloses the method of claim 17, wherein the alignment surface includes a first cogging feature and the receiving surface includes a (para. 25- As more particularly shown in FIG. 6, each wheel 11 is provided with detents 16 equaling the number of characters marked upon the labeling groove 14 on each wheel 11. As illustrated in FIGS. 7-9, the detents 16 ride over a ball 17 and spring 18 arrangement, that are housed in channels 19 of the spindle 13. As highlighted in FIG. 4, the spindle channels 19 are arrayed linearly along the longitudinal axis of the spindle 13 to provide common alignment of the wheels 11.)

Regarding claim 19, Smith discloses the method of claim 16, wherein each wearable of the set of wearables includes an ordering feature and the steps of selecting a wearable of the set of wearables includes referring to the ordering feature. (para. 27- The endcap alignment tabs 22 and endcap alignment channels 23 ensure alignment of labeling points 25 provided on both the left endcap 20 and right endcap 21 with the characters marked in the labeling grooves 14 on wheels 11, which wheels 11 are held such aligned position by the action of the spring 18, ball 17 and detent 16 described above.)

Regarding claim 20, Smith discloses the method of claim 16, wherein the set of wearables comprises a multiturn winding.(para. 24-26)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith further in view of Clark (US Pub. 20160345689 A1)

Regarding claim 1, the rejection of claim 16 is incorporated herein.  Smith discloses a device comprising: a first wearable and a second wearable (Fig. 1, claim 9- fitted with a bracket that allows the apparatus to be affixed to a chain or similar securing means to prevent accidental loss), the first and second wearable each including: an aperture sized and configured to accommodate a finger, a waist, a wrist, a neck, or another part of a person  (Fig. 1, claim 9- fitted with a bracket that allows the apparatus to be affixed to a chain or similar securing means to prevent accidental loss); a set of output surfaces, each output surface displaying an output symbol; a set of index surfaces, each index surface displaying an index symbol, each index surface associated with one of the set of output surfaces (claim 1- each of the wheels has a plurality of segments and is labeled with a selection of N characters, such that when one or more of the wheels are rotated to create a longitudinal line of characters across one of the plurality of segments of the wheels as a master password, then N-1 additional, unique password pairs are created along parallel lines of remaining segments of the plurality of segments of the wheels); an alignment surface; and a receiving surface (Fig. 3) , wherein the alignment surface of the first wearable is configured to engage the receiving surface of the second wearable. (para. 25- As more particularly shown in FIG. 6, each wheel 11 is provided with detents 16 equaling the number of characters marked upon the labeling groove 14 on each wheel 11. As illustrated in FIGS. 7-9, the detents 16 ride over a ball 17 and spring 18 arrangement, that are housed in channels 19 of the spindle 13. As highlighted in FIG. 4, the spindle channels 19 are arrayed linearly along the longitudinal axis of the spindle 13 to provide common alignment of the wheels 11.)
	Although Smith teaches an aperture (bracket) sized to accommodate a finger and teaches affixing a chain as a securing means to the bracket, it does not specifically teach being configured to accommodate a finger, a waist, a wrist, a neck, or another body part of a person.  However, this concept is notoriously well known and used in the art of wearables as evidenced by Clark (see Figs. 1-7) and therefore, one skilled in the art would have found it obvious to utilize it in Smith as a simple alternative for keeping the wearable secure, accessible and preventing loss.


Regarding claim 2, Smith discloses the device of claim 1, wherein the first wearable further includes a cogging feature. (para. 25- As more particularly shown in FIG. 6, each wheel 11 is provided with detents 16 equaling the number of characters marked upon the labeling groove 14 on each wheel 11. As illustrated in FIGS. 7-9, the detents 16 ride over a ball 17 and spring 18 arrangement, that are housed in channels 19 of the spindle 13. As highlighted in FIG. 4, the spindle channels 19 are arrayed linearly along the longitudinal axis of the spindle 13 to provide common alignment of the wheels 11.)

Regarding claim 3, Smith discloses the device of claim 2, wherein the cogging feature has a magnet or a pole piece. (para. 25- As more particularly shown in FIG. 6, each wheel 11 is provided with detents 16 equaling the number of characters marked upon the labeling groove 14 on each wheel 11. As illustrated in FIGS. 7-9, the detents 16 ride over a ball 17 and spring 18 arrangement, that are housed in channels 19 of the spindle 13. As highlighted in FIG. 4, the spindle channels 19 are arrayed linearly along the longitudinal axis of the spindle 13 to provide common alignment of the wheels 11.)

Regarding claim 4, Smith discloses the device of claim 3 wherein the second wearable includes a second cogging feature complementing the first cogging feature. (para. 25- As more particularly shown in FIG. 6, each wheel 11 is provided with detents 16 equaling the number of characters marked upon the labeling groove 14 on each wheel 11. As illustrated in FIGS. 7-9, the detents 16 ride over a ball 17 and spring 18 arrangement, that are housed in channels 19 of the spindle 13. As highlighted in FIG. 4, the spindle channels 19 are arrayed linearly along the longitudinal axis of the spindle 13 to provide common alignment of the wheels 11.)

Regarding claim 5, Smith discloses the device of claim 1, wherein when the device is worn by a person, one of the set of index symbols or the set of output symbols are obscured. (para. 10- When not in use, the user would then obfuscate the passwords by randomly arranging the wheels or arranging them in a storage alignment (e.g., aligning all the "red" characters).)

Regarding claim 6, Smith discloses the device of claim 1, wherein the first wearable further includes an ordering feature having one or more of a symbol, a color, a material, a theme, or a shape not present in the second wearable. (para. 10, 24, claim 3, claim 7- indentations or other designated locations for labeling or other unique marks that are longitudinally aligned to the positions established by the detent and spring and ball arrangement, allowing for designation of a created password for a specific account, computer application, or other purpose)

Regarding claim 7, Smith discloses the device of claim 1, wherein each of the index surfaces is not continuous with its associated output surface. (claim 1- the wheels are rotated to create a longitudinal line of characters across one of the plurality of segments of the wheels as a master password, then N-1 additional, unique password pairs are created along parallel lines of remaining segments of the plurality of segments of the wheels)

Regarding claim 8, Smith discloses the device of claim 1, further comprising: a third wearable and a fourth wearable, the third wearable displaying a third set of output symbols and the fourth wearable displaying a fourth set of output symbols, wherein the third set of output symbols is different from the fourth set of output symbols. (para. 9- eight wheels are labeled each with 15 randomly arranged characters on the perimeter comprised of upper and lower-case letters, numbers, and special characters with all characters on each wheel randomly provided with one of 15 different background colors. No colors or characters are repeated on a wheel and each device will be equipped with different arrangements of characters, making no two devices the same)

Regarding claim 9, Smith discloses the device of claim 1, wherein the index symbol is a digit. (para. 9- upper and lower-case letters, numbers)

Regarding claim 10, the rejection of claim 1 is incorporated herein. Smith discloses a device comprising: a first wearable and a second wearable, each wearable including: a plurality of links, the links forming a looped chain; a plurality of plates, each plate directly connected to a first link of the plurality of links, each plate displaying an output symbol, and each plate having a surface displaying a unique index symbol. (Fig. 3, (claim 1- each of the wheels has a plurality of segments and is labeled with a selection of N characters, such that when one or more of the wheels are rotated to create a longitudinal line of characters across one of the plurality of segments of the wheels as a master password, then N-1 additional, unique password pairs are created along parallel lines of remaining segments of the plurality of segments of the wheels))  Smith does not specifically teach connection via links forming a looped chain, however, this concept is notoriously well known and used in the art of wearables as evidenced by Clark (see Figs. 1-7) and therefore, one skilled in the art would have found it obvious to utilize it in Smith as a simple alternative for keeping the wearable secure, accessible and preventing loss.  

Regarding claim 11, Smith discloses in the device of claim 10, wherein each plate is further directly connected to a second link of the plurality of links. (Fig. 3)

Regarding claim 12, Smith discloses in the device of claim 11, wherein each plate is configured to rotate with respect to another plate of the plurality of plates. (Fig. 3)

Regarding claim 13, Smith discloses in the device of claim 10, wherein the first wearable includes an ordering feature having one or more of a symbol, a color, a material, a theme, or a shape not present in the second wearable. (para. 10, 24, claim 3, claim 7- indentations or other designated locations for labeling or other unique marks that are longitudinally aligned to the positions established by the detent and spring and ball arrangement, allowing for designation of a created password for a specific account, computer application, or other purpose)

Regarding claim 14, Smith discloses in the device of claim 10, further comprising: a third wearable and a fourth wearable, the third wearable displaying a third set of output symbols and the fourth wearable displaying a fourth set of output symbols. (para. 9- eight wheels are labeled each with 15 randomly arranged characters on the perimeter comprised of upper and lower-case letters, numbers, and special characters with all characters on each wheel randomly provided with one of 15 different background colors. No colors or characters are repeated on a wheel and each device will be equipped with different arrangements of characters, making no two devices the same)

Regarding claim 15, Smith discloses in the device of claim 10, wherein the unique index symbols comprise a set of index symbols, including digits zero through nine, and wherein the set of index symbols are common to each wearable.(para. 9- comprised of upper and lower-case letters, numbers, and special characters with all characters on each wheel randomly provided with one of 15 different background colors)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433